Citation Nr: 1224969	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  05-33 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for postoperative residuals of a lateral collateral ligament tear of the right knee with degenerative joint disease (DJD).

2.  Entitlement to service connection for a chronic cervical spine disability.

3.  Entitlement to service connection for a chronic orthopedic disability of the lumbar spine, to include as secondary to a service-connected right knee disability.

4.  Entitlement to service connection for a chronic orthopedic disability of the left knee, to include as secondary to a service-connected right knee disability.


	ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to March 1973, with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) thereafter in the Army National Guard until his retirement in April 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an January 2004 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the Veteran service connection and a noncompensable evaluation for residuals of a right knee collateral ligament tear, effective May 7, 2002 (the date VA received his original claim for VA compensation) and denied his claims of entitlement to service connection for chronic orthopedic disabilities of his left knee and cervical and lumbar spine.  The Veteran now contends that his left knee and cervical and lumbar spine disabilities are secondary to his service-connected right knee disability.

During the course of the appeal, a September 2005 rating decision recharacterized the Veteran's right knee disability as DJD of the right knee with lateral collateral ligament tear, status post surgery, and assigned a 10 percent initial evaluation, effective May 7, 2002.  Consideration must be given regarding whether the right knee rating claim warrants the assignment of separate ratings for separate periods of time, from May 7, 2002, to the present, based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In February 2008, the Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, D.C., for additional evidentiary and procedural development, including to furnish the Veteran with a statement of the case (SOC) in response to his notice of disagreement with the May 7, 2002 effective date assigned for his award of service connection for a chronic right knee disability, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that the requested SOC with appropriate notice of his procedural obligations was dispatched to the Veteran in May 2010, but that he did not thereafter file a timely substantive appeal and the earlier effective date issue is therefore not on appeal.

In a May 2010 rating decision, the Veteran was granted service connection and a separate compensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5261, for limitation of extension of his right knee associated with DJD, right knee, lateral collateral ligament tear, status post surgery.  Notice of this decision and his appellate rights was sent to the Veteran in correspondence dated June 1, 2010.  However, a review of his claims file indicates that no timely notice of disagreement, nor a communication from the Veteran that could be reasonably construed as a notice of disagreement, was received on or before June 1, 2011 with regard to the RO's May 2010 decision awarding service connection and a separate evaluation for limitation of extension of the right knee.  Therefore, the Board's appellate jurisdiction over the increased rating claim as it pertains to the Veteran's right knee disability does not include rating the disability on the basis of limitation of extension.  See 38 C.F.R. §§ 19.26, 20.300, 20.302 (2011).  With regard to the current appeal, the Board is thus restricted to evaluating impairment of this joint only on the basis of traumatic arthritis with pain on motion, ankylosis, subluxation or lateral instability, cartilaginous injury, impairment of the tibia and fibula, and/or limitation of flexion.  (See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5256, 5257, 5258, 5259, 5260, 5262.)  

An October 2011 rating decision granted a temporary total evaluation under 38 C.F.R. § 4.30 (2011) from July 27, 2011 to August 31, 2011, for convalescence following a total right knee arthroplasty, followed by a 100 percent schedular evaluation from September 1, 2011 to September 1, 2012, under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011).  

In a March 2012 rating decision/supplemental statement of the case, the RO confirmed the 10 percent initial evaluation for postoperative lateral collateral ligament tear of the right knee with DJD, and the denials of service connection for  chronic orthopedic disabilities of the left knee and cervical and lumbar spine (to include as secondary to the service-connected right knee disability).  The case was returned to the Board in May 2012 and the Veteran now continues his appeal.

For the reasons that will be further discussed in the REMAND portion of this decision, the issues of entitlement to service connection for chronic orthopedic disabilities of the low back and left knee are REMANDED to the AMC for further evidentiary development.  VA will notify the Veteran and his representative if any further action is required on their part.


FINDINGS OF FACT

1.  In addition to limitation of motion of extension and postoperative residuals of total right knee arthroplasty, for which service connection and separate evaluations have been assigned, the postoperative residuals of a lateral collateral ligament tear of the right knee with DJD is manifested by characteristic pain on flexion due to degenerative joint disease, with flexion limited to no less than 90 degrees due to pain and crepitus on motion, but with no objective clinical demonstration of subluxation or instability or sustained joint effusion or locking, for the period from May 7, 2002, to the present.

2.  The objective clinical evidence does not establish onset of a chronic orthopedic disability of the cervical spine during active duty or a definitive link between a chronic orthopedic disability of the cervical spine and a specific event occurring during documented periods of ACDUTRA or INACDUTRA.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for postoperative residuals of a lateral collateral ligament tear of the right knee with DJD, solely on the basis of traumatic arthritis with pain on motion, ankylosis, subluxation or lateral instability, cartilaginous injury, impairment of the tibia and fibula, and/or limitation of flexion, have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5256, 5257, 5258, 5259, 5260, 5262 (2011).  

2.  A chronic orthopedic disability of the cervical spine was not incurred, nor is it presumed to have been incurred in active service, and was not incurred in ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 101(24)(B), (C), 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(a.)  Entitlement to an initial evaluation in excess of 10 percent for postoperative residuals of a lateral collateral ligament tear of the right knee with DJD.

With respect only to the issue regarding the propriety of the initial staged rating assigned by the agency of original jurisdiction for postoperative residuals of a lateral collateral ligament tear of the right knee with DJD decided herein, the Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The claim for a higher initial evaluation for the service-connected postoperative residuals of a lateral collateral ligament tear of the right knee with DJD that is at issue flows downstream from a rating decision dated in January 2004, which initially established service connection for this disability, with an effective date of May 7, 2002.  (A subsequent September 2005 rating decision assigned a 10 percent evaluation for the right knee, effective May 7, 2002.)  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thusly, any defects in the current appeal of the initial rating for postoperative residuals of a lateral collateral ligament tear of the right knee with DJD with regard to the statutorily prescribed VCAA notice requirements are deemed to be non-prejudicial to this specific claim.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  The relevant time period and evidence that must be addressed in the adjudication of the initial rating claims encompass the period from May 7, 2002 to the present with respect to the right knee issue.  See 38 C.F.R. § 3.400 (2011); Fenderson v. West, 12 Vet. App. 119 (1999).  In this regard, the Board observes that private and VA clinical records that pertain to the Veteran's treatment for his right knee for this period have been obtained and associated with the claims file.  The Board further notes that there has been adequate development of the evidence pertinent to the increased rating issue by VA, pursuant to VA's duty to assist a claimant in this regard.  All relevant outstanding medical records were obtained or otherwise subjected to a good faith effort on the part of VA to obtain.  The medical examinations and treatment notes of record pertaining to the Veteran's postoperative residuals of a lateral collateral ligament tear of the right knee with DJD provide sufficient clinical information to allow the Board to adjudicate these issues within the context of the applicable diagnostic rating criteria (which, as previously discussed, are limited to traumatic arthritis with pain on motion, ankylosis, subluxation or lateral instability, cartilaginous injury, impairment of the tibia and fibula, and/or limitation of flexion).  For purposes of adjudicating the right knee disability, the evidence of record is therefore deemed to be adequate for rating purposes with respect to only this issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claim for an increased initial rating for postoperative residuals of a lateral collateral ligament tear of the right knee with DJD decided herein, and thus no additional assistance or notification is required with respect to this issue.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of the appeal regarding this matter.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); and where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), the Court held in claims for a higher evaluation based on an initial grant of service connection, separate ratings can be assigned for separate periods of time based on the facts found, commencing on the date on which service connection was initially awarded.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2011).  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2011).  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2011).  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A thorough evaluation of a musculoskeletal or orthopedic disability for rating purposes requires consideration of any functional loss due to pain, incoordination, weakness, or fatigability.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The applicable rating criteria for evaluating the Veteran's right knee disability are contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5260, 5261, and 5262.  As previously discussed, the Veteran has been granted service connection and a separate compensable evaluation for impairment of his right knee on the basis of limitation of motion on extension.  As the rating decision granting this award is not on appeal, the Board has no jurisdictional authority to review the evaluations assigned on the basis of limitation of extension under Diagnostic Code 5261.  Otherwise, the Board may consider the propriety of the initial 10 percent evaluation assigned for postoperative residuals of a lateral collateral ligament tear of the right knee with DJD on the basis of impairment due to traumatic arthritis with pain on motion, ankylosis, subluxation or lateral instability, cartilaginous injury, impairment of the tibia and fibula, and/or limitation of flexion.  These provide the following: 

5010
Arthritis, due to trauma, substantiated by X-ray findings:

Rate as arthritis, degenerative
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).

5003
Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10
Note (1): The 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.
Note (2): The 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011)

5256
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° or more
60

In flexion between 20° and 45°
50

In flexion between 10° and 20°
40

Favorable angle in full extension, or in slight flexion between 0° and 10°  
30
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2011)

5257
Knee, other impairment of:

Recurrent subluxation or lateral instability: 


Severe
30

Moderate
20

Slight  
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011)

5260
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011)

5262
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2011)

A knee disability may be rated under both the Diagnostic Code for arthritis and the Diagnostic Code for joint instability.  The VA Office of the General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257 of 38 C.F.R. § 4.71a.  The Office of the General Counsel noted that Diagnostic Code 5257 specifically addressed only instability of the knee and Diagnostic Code 5003 specifically addressed only arthritis and disability from arthritis due to limitation of range of motion.  The Office of the General Counsel determined that because these Diagnostic Codes applied either to different disabilities or to different manifestations of the same disability, the evaluation of knee dysfunction under both Codes would not amount to pyramiding (i.e., evaluating the same disability under various diagnoses) which was to be avoided under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997).

To give the Veteran every consideration in connection with the matter on appeal, the Board must consider all potentially applicable Diagnostic Codes under § 4.71a in rating the Veteran's disability.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one Diagnostic Code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology).

As relevant, the Veteran's National Guard service medical records reflect that in April 1992, he sustained a traumatic injury to his right knee during physical training and subsequently underwent arthroscopic surgery to repair internal cartilaginous damage in June 1992.  

By rating decision dated in January 2004, the Veteran was granted service connection for a chronic right knee disability, with an effective date of May 7, 2002, for the award.  As previously discussed, the current disability is characterized as postoperative residuals of a lateral collateral ligament tear of the right knee with DJD, for which he was assigned an initial 10 percent evaluation, effective May 7, 2002.  

Clinical evidence pertinent to the period from May 7, 2002, to the present includes VA and private treatment reports and VA examinations conducted in January 2004, August 2005, October 2008, November 2009, and October 2011.  The records also reflect that during the course of the appeal, the Veteran underwent a total right knee arthroplasty on July 27, 2011.  (As relevant, VA rating decisions that are not presently on appeal assigned service connection and separate compensable evaluations for limitation of extension of the right knee under Diagnostic Code 5261, including temporary total ratings for postoperative convalescence under 38 C.F.R. § 4.30 from July 27, 2011 to August 31, 2011, and a total evaluation under Diagnostic Code 5055 for the right knee replacement from September 1, 2011 to August 31, 2012, with a 10 percent evaluation to resume September 1, 2012.)

VA and private treatment reports and VA examinations conducted in January 2004, August 2005, October 2008, November 2009, and October 2011, present a consistent disability picture regarding the Veteran's right knee that shows complaints of constant subjective pain and pain and joint fatigue on use and motion.  The Veteran was limited to no more than 30 minutes of vertical standing and could walk a sustained distance of no more than 300 yards.  The Veteran was employed as a corrections officer up to his retirement during the course of this claim, but he was assigned a sedentary desk job during this period, which accommodated his orthopedic disabilities.  The January 2004 examination report  reflects that he did not lose time from work on account of his right knee disability during the period in which he was employed.  The clinical records note that the Veteran's limitation of right knee flexion was no less than 90 degrees, with onset of pain as a motion limiting factor at 90 degrees.  There was no additional loss of motion or function indicated on repetitive testing.  Right knee crepitus on motion was noted.  Although the Veteran used a cane on occasion but no supportive brace and reported subjective sensations of right knee instability, he did not have a clinical history of falls or right knee joint collapse and clinical testing of his right knee joint demonstrated no actual subluxation or lateral instability on varus and valgus stress testing.  The records reflect only occasional episodes of right knee joint effusion, but generally no effusion or joint locking as a constant or recurrent symptom.

In consideration of the aforementioned objective clinical findings, the Board finds as a factual matter that for the period from May 7, 2002 to the present, in addition to limitation of motion of extension and postoperative residuals of total right knee arthroplasty, for which service connection and separate evaluations have been assigned, the Veteran's service-connected lateral collateral ligament tear of the right knee with DJD is manifested by characteristic pain on flexion due to degenerative joint disease, with flexion limited to no less than 90 degrees due to pain and crepitus on motion, but with no objective clinical demonstration of subluxation or instability or sustained joint effusion or locking, for the period from May 7, 2002, to the present.  This evidence demonstrates that the Veteran's limitation of right knee motion on flexion has not met the criteria for a minimum 10 percent evaluation, as limitation of flexion to 60 degrees is required for a 10 percent evaluation under Diagnostic Code 5260.  Even considering the provisions of 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), the clinically demonstrated degree of functional loss due to pain does not meet the criteria under Diagnostic Code 5260 for a 10 percent rating.  Furthermore, the clinical evidence does not objectively demonstrate that the right knee joint is unstable or subject to regular episodes of locking and effusion to warrant assignment of a compensable evaluation on these bases.  The current initial 10 percent evaluation assigned is therefore appropriate under Diagnostic Code 5003-5010, for characteristic pain on motion due to degenerative joint disease of the right knee, with such arthritic changes clinically demonstrated on medical imaging.  As the medical evidence does not demonstrate an objective reason to assign a higher initial evaluation in excess of 10 percent for postoperative residuals of a lateral collateral ligament tear of the right knee with DJD, on the basis of ankylosis, subluxation or lateral instability, cartilaginous injury, impairment of the tibia and fibula, and/or limitation of flexion, the claim in this regard must be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that there is no evidence of an exceptional or unusual disability picture associated with the Veteran's service-connected right knee disability on the basis of characteristic pain on motion due to DJD, ankylosis, subluxation or lateral instability, cartilaginous injury, impairment of the tibia and fibula, and/or limitation of flexion during the period from May 7, 2002 to the present, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  As previously discussed, the clinical evidence establishes that the Veteran's service-connected right knee disability, by itself, did not produce a greater impact on his occupational capacity during the relevant time period at issue that rendered impractical the criteria contemplated by the applicable rating schedule as contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5256, 5257, 5258, 5259, 5260, 5262.  The evidence also indicates that the Veteran did not require frequent hospitalization for his right knee disability during the time period in question.  Although the Veteran is now retired from his career as a corrections officer, during the time he was employed he reported that he lost no time from work because of his knee disability.  His work duties during his period of employment were also primarily in a desk job position.  Thus, notwithstanding his reported inability to stand for more than 30 minutes or perform a sustained walk for a distance of more than 300 yards, this impairment does not demonstrate marked interference with his employment capacity as his work was mostly sedentary.  As such, the state of his impairment due to his right knee disability on the basis of characteristic pain on motion due to DJD, ankylosis, subluxation or lateral instability, cartilaginous injury, impairment of the tibia and fibula, and/or limitation of flexion was adequately contemplated in the criteria for the initial 10 percent schedular evaluation assigned for the period from May 7, 2002.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board is not required to discuss the possible application of an extraschedular rating for accrued benefits purposes under the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).



(b.)  Entitlement to service connection for a chronic cervical spine disability.

The Board notes at the outset that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the claim for service connection for a chronic cervical spine disability decided herein, generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the claim, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in her possession that pertains to the claim was removed from the regulation.

The service connection claim decided herein stems from the Veteran's application for VA compensation for, inter alia, a chronic cervical spine disability, which was filed in May 2002.  In response, VCAA notice letters addressing the applicability of the VCAA to service connection claims and of VA's obligations to the Veteran in developing such claims were dispatched to the Veteran shortly afterwards, in January 2002 and March 2006, which collectively addressed the matter on appeal and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although fully compliant notice did not precede the initial adjudication of the Veteran's claim, the later compliant notice was followed by subsequent readjudications of the claim for VA compensation for a chronic cervical spine disability, most recently in a rating decision/supplemental statement of the case issued in March 2012, thereby curing the defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).
  
VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  The Board observes that the Veteran's service personnel and treatment records from his period of active duty and his available Army National Guard service have been obtained and associated with the claims file.  In this regard, a substantial portion of the claimant's National Guard and active service medical records have apparently been lost.  An October 2007 VA memorandum made a formal finding of the unavailability of a substantial portion the Veteran's National Guard and active service medical records pertaining to the period from November 9, 1972 to March 7, 2007.  The Board finds that VA has undertaken all reasonable efforts in good faith to obtain the available records from the National Guard and thus no further development in this regard is warranted as further search would be both fruitless and a needless expenditure of Federal government resources.  Otherwise, the evidence includes available National Guard records and private and VA medical records pertinent to the period from 1984 to 2010, which pertain to the Veteran's treatment for complaints of neck pain.  The Veteran has not otherwise indicated that there is additional relevant evidence that is not presently associated with his claims file.  Thus, the Board is satisfied that the evidence is sufficiently developed for appellate adjudication and that no further development is necessary.  The Board notes that the Veteran and his representative have been provided with ample opportunity to submit additional evidence in support of the claims up to the time when the case was received by the Board in May 2012, and that neither the Veteran nor his representative have indicated that there are any outstanding relevant medical records or other pertinent evidence that must be considered in this current appeal with respect to the issue decided herein.  

The Veteran has also been provided with a VA examination in January 2004, which addressed his cervical spine claim.  The Board finds that this examination and the existing evidence of record provides sufficient facts for the Board to adequately determine whether the Veteran's cervical spine disability had its onset during his periods of active duty or ACDUTRA/INACDUTRA with the National Guard.  Based on the foregoing, the Board finds that VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his service connection claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Furthermore, in situations such as in the present appeal, where substantial portions of the Veteran's National Guard and active service medical records are presumed to have been lost, VA has a heightened obligation to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board is mindful of the Court's ruling that it may not consider the absence of evidence - in this case, the lost National Guard and active service medical records - as substantive negative evidence.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2011).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2011)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any documentation of subjectively perceived neck pain in active service will permit service connection for degenerative joint and/or disc disease of the cervical spine as a chronic disability, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, is presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The records establish that following his period of active duty from November 1972 to March 1973, the Veteran was a member of the Army National Guard in a unit based in Missouri.  While a member of the National Guard, he was obligated to serve on periods of ACDUTRA and INACDUTRA.  As pertinent to the facts specific to the Veteran's individual case, active service is defined as any period of active duty (38 U.S.C.A. § 101(24)(A)); ACDUTRA during which disability or death was the result of a disease or injury incurred or aggravated in the line of duty (38 U.S.C.A. § 101(24)(B)); and any period of INACDUTRA during which disability or death was the result of an injury incurred or aggravated in the line of duty; or from an acute myocardial infarction, a cardiac arrest, or cerebrovascular accident occurring during such training (38 U.S.C.A. § 101(24)(C)).

As relevant, the earliest medically recorded notation of neck symptoms by the Veteran is a mid-August 1986 private treatment report, in which he presented with complaints of left shoulder and neck pain whose onset began in early August 1986.  No precipitating injury or event was reported.  Thereafter, a July 1987 treatment note shows further complaints of neck pain, which he reportedly partially relieved by "popping" his neck.  Ultimately, he was diagnosed in 1996 with musculoskeletal cervical strain.  

The Veteran's National Guard service medical records show that on medical examination in February 1996 and also in February 2001, the Veteran's neck was deemed to be clinically normal.  No complaints neck pain or history of chronic neck or cervical spine pain were noted in the examination reports.

The Veteran's private medical records reflect that from 1996 onward, his chronic orthopedic disability of his cervical spine progressed in severity over the course of the next decade and was later diagnosed as cervical degenerative disc disease (DDD), for which he received physical therapy, cervical traction, prescription anti-inflammatory medications, and several trials of epidural steroid injections.  His cervical spine disability worsened and he obtained no relief from his symptoms through the aforementioned treatment regimens.  In September 2006, he was diagnosed with disc osteophyte complex with neck and bilateral upper extremity pain at the C3-C4, C4-C5, C5-C6, and C6-C7 vertebrae.  September 2006 surgery reports show that he underwent disc fusion surgery, which involved an anterior and posterior osteophytectomy, diskectomy, and interbody fusion with machined bone implants at C3-C4, C4-C5, C5-C6, and C6-C7, with installation of an internal stabilization appliance from C3 through C7.

As relevant, in a January 2004 VA orthopedic examination, the Veteran was diagnosed with degenerative joint disease (DJD) with disc bulging of the cervical spine at C3-4 and C4-5.  According to the Veteran's history, he reported onset of pain in his neck and shoulders in 2002.  He was employed a the time as a corrections officer and affirmed that his cervical spine disability never caused him to lose time from work.  Although a careful review of the January 2004 report does not indicate that the Veteran raised the contention that his cervical spine disability was somehow causally related to his service-connected right knee disability, the examiner nonetheless opined in his commentary that it was not at least as likely as not that this right knee disorder caused the Veteran's cervical spine disorder.

The earliest date of recorded treatment for neck pain shown in the record is in August 1986, and the treatment note reflects onset of pain in that month.  He was subsequently diagnosed with chronic cervical strain in July 1987.  As this clinical evidence places time of onset of the Veteran's chronic arthritic cervical spine disability well outside his period of active service from November 1972 to March 1973, and also beyond the one-year presumptive period for service connection for arthritis manifest to a compensable degree, no nexus to active service is established.  Furthermore, an overview of the clinical evidence pertaining to the Veteran's post-service treatment for his cervical spine disorder contains no objective opinion linking the cervical degenerative joint and disc disease to the aforementioned period of active service.  In view of the foregoing discussion, the Board finds that the weight of the evidence does not objectively demonstrate a nexus between the Veteran's period of active service from November 1972 to March 1973 with his chronic cervical spine disability, such that service connection can be awarded on a direct or presumptive basis.  

Although the Veteran does not appear to have asserted that his cervical spine disability is etiologically related to his service-connected right knee disability, the objective opinion of the medical examiner presented in the January 2004 VA orthopedic examination report has essentially ruled out this possibility. 

With regard to the Veteran's implicit contention that onset of his chronic cervical spine disability occurred during one of his multiple periods of ACDUTRA and INACDUTRA in the Army National Guard, the available National Guard service medical records for the period from 1992 - 2001 include the reports of periodic and annual medical examinations conducted to determine that the Veteran was medically qualified for retention in the National Guard, which reflect normal clinical findings with regard to his neck and cervical spine and no documentation of a traumatic injury to his neck or cervical spine or otherwise onset of chronic neck pain during ACDUTRA and INACDUTRA.  

The Board finds as a factual matter that the available National Guard service medical records do not demonstrate that the Veteran's chronic cervical spine disability was actually incurred during a period of ACDUTRA or INACDUTRA.  

To the extent that the Veteran seeks to establish direct onset of a cervical spine disability during his periods of ACDUTRA and/or INACDUTRA based on his own testimony and statements regarding such a history, the Board notes that he has not presented any precise date when such onset occurred that was specifically coincident with a period of ACDUTRA or INACDUTRA.  As the available objective clinical evidence indicates no such incidence of onset, thereby contradicting the Veteran's assertion of onset during a specific period of ACDUTRA or INACDUTRA, the Board finds his statements in this regard to be lacking in credibility.  As such, the Board cannot concede onset of a chronic degenerative orthopedic disability affecting his cervical spine during any of the Veteran's periods of ACDUTRA or INACDUTRA.  Also, as the record reflects that the Veteran is employed in a non-medical profession as a corrections officer, he is not a trained medical professional and therefore lacks the competence to diagnosis himself with a chronic orthopedic disability, much less present an opinion regarding the etiology of his cervical spine disability or to state that it had its clinical onset, as a fully manifest and diagnosable orthopedic condition, during active service, ACDUTRA, or INACDUTRA.  Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)

Therefore, in view of the foregoing discussion, the Board concludes that the Veteran's claim of entitlement to service connection for a chronic orthopedic disability of his cervical spine must be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

An initial evaluation in excess of 10 percent for postoperative residuals of a lateral collateral ligament tear of the right knee with DJD, on the basis of traumatic arthritis with pain on motion, ankylosis, subluxation or lateral instability, cartilaginous injury, impairment of the tibia and fibula, and/or limitation of flexion, is denied.

Service connection for a chronic cervical spine disability is denied.


REMAND

With respect to the remaining issues of entitlement to service connection for chronic orthopedic disabilities of the lumbar spine and left knee, the Board has reviewed the Veteran's claims file and finds that these issues must be remanded for additional evidentiary development to address deficits in the pertinent evidence with a VA nexus opinion.

The Board notes that in the case of Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the Court held that when VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007), the Court also held that an opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board may conduct a fully informed adjudication of the claim on the merits.

As previously noted, the Veteran was granted service connection for a right knee disability shown in his National Guard service medical records to have been associated with a right knee injury sustained during a period of ACDUTRA in April 1992, with subsequent arthroscopic surgery in June 1992.

The clinical evidence establishes that the Veteran currently has chronic orthopedic disabilities of his left knee and lumbar spine, diagnosed as severe osteoarthritis and DJD of the left knee, status post total left knee arthroplasty in January 2011, and degenerative disc disease (DDD) of the lumbar spine.  He has presented the general contention that these left knee and lumbar spine disabilities are secondarily related to his service-connected right knee disability as a result of asymmetric stresses imposed upon the left knee and lumbar spine by the altered gait from his right knee disability.  

With regard to the left knee claim, the relevant evidence includes a March 2002 letter from the Veteran's private physician, Ronald E. Strong, D.O., who stated that the Veteran "had a lot of knee pain in both knees secondary to an injury when he was running while stationed in the National Guard."  While this statement is very broadly worded and not supported by any specific medical rationale, it nevertheless implies a secondary link between the Veteran's left knee and his service-connected right knee.  A nexus opinion was presented in the report of a January 2004 VA orthopedic examination addressing the Veteran's contention of a secondary relationship, in which the examiner presented the following opinion:

Right knee joint condition is not at least as likely as not causing left knee joint pain.  Patient had degenerative joint disease affecting both knee joints. . . as generalized condition.

The January 2004 VA examiner's opinion itself is as brief and conclusory and as bereft of a detailed rationale as Dr. Strong's March 2002 statement.  A review of the claims file shows no additional opinion expounding upon the January 2004 opinion.  Furthermore, there is no discussion addressing whether it is as likely as not that the Veteran's left knee disability was aggravated (i.e., permanently worsened beyond its natural clinical progression) by any altered gait or other asymmetric stress imposed upon it by the service-connected right knee disability if the left knee was deemed to be not etiologically related to his right knee disability.  In this regard, the Court has held in the case of Allen v. Brown, 7 Vet. App. 439 (1995), that aggravation of a nonservice-connected disability by a service-connected disability creates entitlement to service connection for the amount of disability over and above that existing before the aggravation.  This premise has since been incorporated in 38 C.F.R. § 3.310(b) (2011).  Therefore, as the current nexus opinion is inadequate for purposes of adjudicating the left knee claim for the aforementioned reasons, a remand is appropriate for a clarifying addendum opinion by the same examiner who conducted the January 2004 VA examination.  In the alternative, a nexus opinion that rectifies the aforementioned evidentiary deficit should be obtained by the appropriate clinician.  The Veteran may be scheduled for a medical examination, if VA deems such an examination necessary.  

With regard to the lumbar spine disability claim, the Board notes upon review of the claims file that no nexus opinion addressing this issue was ever presented in the record.  As it is not medically implausible that the Veteran's current lumbar spine DDD could be either secondarily related to, or otherwise aggravated by the altered gait and asymmetric stress imposed by his service-connected right knee disability, a remand is warranted so that the Veteran may be provided with a VA examination to obtain a nexus opinion addressing the likelihood of the aforementioned causative or aggravatory relationships.    

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following action:

1.  The Veteran should be offered the opportunity to submit any evidence he deems to be relevant and supportive of his claims for VA compensation for chronic orthopedic disabilities of his left knee and lumbar spine for inclusion into the record.

2.  Following completion of the above, the Veteran's claims file should be provided to the VA examiner who conducted the prior medical examination in January 2004, or by an appropriate VA clinician for his/her review.  The specialist must state in his/her report that the Veteran's claims file was reviewed.  The Veteran may be (re)called for physical examination, if deemed warranted.

Thereafter, the clinician should provide an (addendum) opinion addressing the following questions:

(a.)  Is it at least as likely as not that the Veteran's DJD and osteoarthritis of the left knee, status post total left knee arthroplasty in January 2001, was secondarily related to his service-connected right knee disability as a result of altered gait and asymmetric stress imposed by the right knee disorder? 

(b.)  Alternatively, if the secondary relationship discussed above is ruled out, an opinion should be provided as to whether it is at least as likely as not that the altered gait and asymmetric stress imposed by the Veteran's service-connected right knee aggravated (i.e., permanently worsened beyond its natural level of progression) his DJD and osteoarthritis of the left knee, status post total left knee arthroplasty in January 2001?   

3.  The Veteran should be scheduled for a VA examination by the appropriate specialist to determine his current orthopedic diagnoses as they pertain to his lumbosacral spine.  His claims file should be provided to the examining clinician for his/her review.  The specialist must state in his/her report that the Veteran's claims file was reviewed.  

Thereafter, the clinician should provide an opinion addressing the following questions:

(a.)  Is it at least as likely as not that the Veteran's chronic orthopedic disability/disabilities of his lumbosacral spine are secondarily related to his service-connected right knee disability as a result of altered gait and asymmetric stress imposed by the right knee disorder? 

(b.)  Alternatively, if the secondary relationship discussed above is ruled out, an opinion should be provided as to whether it is at least as likely as not that the altered gait and asymmetric stress imposed by the Veteran's service-connected right knee aggravated (i.e., permanently worsened beyond its/their natural level of progression) his chronic orthopedic disability/disabilities of his lumbosacral spine?

These opinions should be presented in the context of the Veteran's pertinent documented clinical history.

The VA examiner(s) should include a detailed supportive rationale for the requested opinions in the discussion.  If the opining examiner(s) is/are unable to provide the requested opinions without resorting to speculation, it should be so stated with a complete rationale as to why the examiner(s) arrived at this conclusion.  

The examiner(s) should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  After ensuring that the above development is fully undertaken, the RO should readjudicate the Veteran's claims of entitlement to service connection for a chronic orthopedic disability of his left knee and a chronic orthopedic disability of his lumbar spine.  If either claim sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


